

Exhibit 10.3


November 6, 2007




Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006


Attention of Asher S. Levitsky P.C.


Re: Closing Escrow Agreement


Gentlemen:


This agreement will set forth the terms pursuant to which Genesis
Pharmaceuticals Enterprises, Inc., a Florida corporation (the “Company”) will
deposit into escrow with you (the “Escrow Agent”) 20,000,000 shares (the
“Company Shares”) of Common Stock, pursuant to a securities purchase agreement
(the “Purchase Agreement”) dated November 6, 2007, among the Company, Pope
Investments, LLC (“Pope”), and the other Investors named therein.


1.     The Escrow Agent agrees to hold the Company Shares on and subject to the
terms of this Agreement. The parties acknowledge that the Escrow Agent is not
and will not be a party to the Purchase Agreement. The Escrow Agent has and will
have no obligations under the Purchase Agreement, and the Escrow Agent’s only
obligations are those expressly set forth in this Escrow Agreement.
 
2.     Section 6.10 of the Purchase Agreement provides for the transfer of some
or all of the Company Shares to the Investors named in the Purchase Agreement.
If the Escrow Agent receives the joint written notice from Pope and the Company
(each, an “Interested Party”, and together, the “Interested Parties”) as to the
disposition of any or all of the Company Shares, the Escrow Agent shall
distribute the Company Shares in accordance with the joint written instructions.
 
3.     If the Escrow Agent receives written instructions signed by one but not
both of the Interested Parties, the Escrow Agent shall, within five (5) business
days from its receipt of such instructions, send a copy of such instructions to
the other Interested Party by overnight courier service which provides evidence
of delivery. If the Escrow Agent shall not have received notice from the other
Interested Party by the close of business on the fifteenth (15th) business day
after delivery of the instructions disputing the instruction, the Escrow Agent
shall distribute the Company Shares in accordance with the instructions.
 
4.     If the Escrow Agent shall have received notice from the other Interested
Party by the close of business on the fifteenth (15th) business day after
delivery of the instructions disputing or conflicting with the instruction, the
Escrow Agent shall retain the Company Shares until it shall have received either
(a) joint written instructions from both of the Interested Parties or (b) a
court order, final beyond right of review, as to the disposition of the Company
Shares, in which event the Escrow Agent shall distribution the Company Shares in
accordance with such instructions or court order.
 
 
 

--------------------------------------------------------------------------------

Sichenzia Ross Friedman Ference LLP
November 6, 2007
Page 2
 
5.     In the event that the disposition of the Company Shares is submitted to
arbitration pursuant to Section 6.10 of the Purchase Agreement, the Escrow Agent
shall distribute the Escrow Shares in accordance with the written order or
instructions from the arbitrator upon receipt of (i) evidence of the appointment
of the arbitrator signed by both Interested Parties, and (ii) the signed order
or instructions from the arbitrator.
 
6.     In the event that the Escrow Agent shall be uncertain as to its
obligations with respect to the Company Shares, or shall receive instructions,
claims or demands which, in the Escrow Agent’s opinion, are in conflict with
each other or with any of the provisions of this Agreement, the Escrow Agent
shall refrain from taking any action other than to keep safely all Company
Shares until the Escrow Agent shall have written instructions from both
Interested Parties as to the disposition of Company Shares or until the Escrow
Agent is directed by a final judgment of a court of competent jurisdiction final
beyond right of review. In addition, in such circumstances, the Escrow Agent may
deposit the Company Shares into court, there to abide a decision of the court.
In this connection, each of the parties consents to the exclusive jurisdiction
of the federal and state courts located in the City, County and State of New
York.
 
7.     This Agreement shall terminate upon a distribution of all of the Company
Shares pursuant to Section 2, 3, 4, 5 or 6 of this Agreement.
 
8.     The Interested Parties shall jointly and severally (i) reimburse the
Escrow Agent for all reasonable expenses incurred by the Escrow Agent in
connection with its duties hereunder and (ii) indemnify and hold harmless the
Escrow Agent against any and all losses, claims, liabilities, costs, payments
and expenses, including reasonable legal fees for counsel who may be selected by
the Escrow Agent, which may be imposed upon or incurred by the Escrow Agent
hereunder, except as a result of the gross negligence or willful misconduct of
the Escrow Agent.
 
9.     The Escrow Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement. The Escrow Agent shall have no liability
under, or duty to inquire into the terms and provisions of, any agreement
between the parties, including the Purchase Agreement. No person, firm or
corporation will be recognized by the Escrow Agent as a successor or assignee of
any party until there shall be presented to the Escrow Agent evidence
satisfactory to it of such succession or assignment. The Escrow Agent may rely
upon any instrument in writing believed in good faith by it to be genuine and
sufficient and properly presented and shall not be liable or responsible for any
action taken or omitted in accordance with the provisions thereof. The Escrow
Agent shall not be liable or responsible for any act it may do or omit to do in
connection with the performance of its duties as Escrow Agent, except for its
gross negligence or willful misconduct. The Escrow Agent may consult with
counsel, including partners or associates of and attorneys who are of counsel to
the Escrow Agent, and shall be fully protected with respect to any action taken
or omitted by it in good faith on written advice of counsel.
 
10.     The Escrow Agent may at any time resign hereunder by giving written
notice of its resignation to the other parties hereto, at their addresses set
forth below, at least twenty (20) business days prior to the date specified for
such resignation to take effect. If the Escrow Agent shall resign, and upon the
effective date of the resignation of the Escrow Agent, all property then held by
the Escrow Agent pursuant to this Agreement shall be delivered by the Escrow
Agent to such person as may be designated in writing by the joint instructions
of the Interested Parties, whereupon all such Escrow Agent’s obligations
hereunder shall cease and terminate. If no such person shall have been
designated by such date, all of the Escrow Agent’s obligations hereunder shall,
nevertheless, cease and terminate. The Escrow Agent’s sole responsibility
thereafter shall be to keep safely all Company Shares then held by the Escrow
Agent and to deliver the same to a person jointly designated as provided in this
Agreement or, if the parties shall have failed to designate a successor escrow
agent, the Escrow Agent may deposit the Company Shares into a court of competent
jurisdiction as provided in Section 5 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

Sichenzia Ross Friedman Ference LLP
November 6, 2007
Page 3
 
11.     Any notice, request, demand and other communication hereunder shall be
in writing and shall be deemed to have been duly given if delivered by facsimile
or e-mail (if receipt is confirmed by the recipient) or sent by messenger or
overnight courier service which provides evidence of delivery or by certified or
registered mail, return receipt requested, postage prepaid, and shall be deemed
given when delivered, if to the Company or Barron at their addresses set forth
on the signature page of this Agreement. If any party refuses to accept delivery
(other than notice given by telecopier), notice shall be deemed to have been
given on the date of attempted delivery. Any party may, by like notice, change
the person, address or telecopier number to which notice should be sent.
 
12.     This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York applicable to contracts executed and to be performed
wholly within such State. Each party hereby (a) consents to the exclusive
jurisdiction of the United States district court for the Southern District of
New York and Supreme Court of the State of New York in the County of New York in
any action relating to or arising out of this Agreement, (b) agrees that any
process in any action commenced in such court under this Agreement may be served
upon either (i) by certified or registered mail, return receipt requested, or by
messenger or courier service which obtains evidence of delivery, with the same
full force and effect as if personally served upon him in New York City or (ii)
by any other method of service permitted by law and (c) waives any claim that
the jurisdiction of any such tribunal is not a convenient forum for any such
action and any defense or lack of in personam jurisdiction with respect thereto.
 
13.     Section headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
14.     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, personal representatives,
successors and assigns; provided, that any assignment of this Agreement or their
rights hereunder by any party hereto without the written consent of the other
parties shall be void. Nothing in this Agreement is intended to confer upon any
other person any rights or remedies under or by reason of this Agreement.
 
15.     This Agreement may be executed and delivered in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
16.     No modification, waiver or discharge of any provisions of this Agreement
shall bind any party unless it is in writing, specifically refers to this
Agreement and is signed by or on behalf of the party to be bound or affected
thereby.
 
 
 

--------------------------------------------------------------------------------

Sichenzia Ross Friedman Ference LLP
November 6, 2007
Page 4
 
17.     Pope acknowledges that the Sichenzia Ross Friedman Ference LLP is also
acting as counsel for the Company in connection with the Purchase Agreement, and
such firm shall have the right to represent the Company in any action relating
to or arising out of the Purchase Agreement any other agreement between the
Company, on the one hand, and Pope, on the other hand.
 
Very truly yours,




Address
Signature
   
5100 Poplar Avenue
Suite 805
Memphis, Tennessee 38137
Attn: Mr. Casey McCandless
fax: (901) 763-4229
e-mail: caseymccandless@popeasset.com
POPE INVESTMENTS, LLC
By: Pope Asset Management, LLC, Manager
 
/s/ William P. Wells     
Name: William P. Wells
Title: President
   
Middle Section, Longmao Street, Area A
Laiyang Waixiangxing Industrial Park
Laiyang City, Yantai
Shandong Province
People’s Republic of China 710075
fax:
e-mail:
and elsa@cfooncall.com 
GENESIS PHARMACEUTICALS ENTERPRISES, INC.
 
 
By:  /s/ Cao Wubo     
  Cao Wubo, CEO
   
61 Broadway
New York, New York 10006
Attn: Asher S. Levitsky P.C.
fax: (212) 930-9725
e-mail: alevitsky@srff.com
 
AGREED TO AND ACCEPTED:
 
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
 
By:/s/ Asher S. Levitsky P.C.  
Asher S. Levitsky P.C., of counsel 

 
 
 